DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1-4, 8-9, 12-13,  have been amended, and claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 11, 14-16, 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ausnit (4,970,845).
As to claim 1, Ausnit discloses a unit-dose packaging comprising a chain of blister packs (linked trays 2, Figure 2A and 2B), the chain of blister packs (2) being arranged in an alternating manner and having foldable regions (5) between each blister pack in the chain of blister packs (2), characterized in that after use of the product, a chain of emptied blister packs can forms a concertina fold, wherein all the blisters are of the same shape in the chain of blister packs such that the repeating units of the chain of blister packs are linked in such a way that their cavities fit into each other when stacking in an alternating way (as shown in Figure 2A and 2B, the chain of blister is being form 
As to claim 5, Ausnit further discloses the foldable region comprise a line of weakness (5, the link 5 is able to be twist and turn and fold which considered as a line of weakness).
As to claim 8, Ausnit further discloses the chain of blister packs is a hanging chain (as according to applicant’s specification, hanging chain is discloses in page 5 and page 10, which simply discloses a single chain of blister and preferably a hanging chain, the structure of Ausnit is also in a single chain which can be considered as a hanging chain).
As to claim 11, Ausnit discloses a method of disposal of packaging material comprises a chain of blister packs (2), the chain of empties blister packs is folded to a compact concertina fold (Figure 2A), wherein each blister in the chain of blister pack is of the same shape such that the repeating unit of the chain of blister are linked in such a way that their cavities fit into each other when stacking in an alternating way (Figure 2A) before and/or after the use of the product contained in a blister in the chain of blister packs.   
As to claim 14, Ausnit discloses a package comprising (Figure 2B) a first blister pack having a first shape (Figure 2B with the blister 2 that is next to the first blister from the left);-4- 4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778)a second blister pack having a second shape (Figure 2B with the blister on the left with reference number 2) that is configured to be at least partially received within the first shape, the second blister pack contiguous with the first blister pack; and a third blister pack (third blister is the middle blister with on the same plane with the first blister) 
As to claim 15, Ausnit further discloses a first fold line disposed between the first blister pack and the second blister pack and facilitating rotation of the second blister pack relative to the first blister pack; and a second fold line disposed between the first blister pack and the third blister pack and facilitating rotation of the first blister pack relative to the third blister pack (the link 5 is considered as a fold line so each of the blister can be disposed on top each other as shown in Figure 2A).
As to claim 16, Ausnit further discloses a plurality of concertina folds, one of the plurality of concertina folds being one of the first fold line or the second fold line (Figure  2A).
As to claim 18, Ausnit further discloses the first shape is identical to the second shape; and the first shape is identical to the third shape (Figure 2B).  
As to claim 19, Ausnit further discloses the second blister pack and the third blister pack are configured to be disposed along a first side of a first plane (as shown in Figure 2B, the second blister pack would be the left most blister, third blister is the middle blister as the third from the left blister, second and third blister pack are on the same side of the first plane); and the first blister pack (the blister between the second and third blister pack) is configured to be disposed along a second side of the first plane when the second blister pack and the third blister pack are disposed along the first side, the second side opposite the first side (as shown in Figure 2B).

4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778) the first blister pack comprises a first wall disposed along a second plane, the second plane separated from the first plane by a first angle; the second blister pack comprises a second wall disposed along a third plane, the third plane separated from the first plane by a second angle, the second angle equal to the first angle; and the first wall is disposed in confronting relation with the second wall when the second shape is at least partially received within the first shape (Figure 2B and Figure 2A)
.

    PNG
    media_image1.png
    492
    456
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Pregner et al (2004/0011693).
As to claims 2, 9-10 and 12-13, Ausnit does not specifically disclose in combination with a water containing product, the product comprises less than 50% of water by weight of a total product composition of the product, the product is a fast moving consumer good (FMCG) product, wherein the product is at least one of a personal care, home care or food product.  Nevertheless, Pregner discloses a chain of blister (Figure 1, [0049] and) housing a product (7), the product being a tablet comprises less than 50% of water by weight of a total product composition of the product (the product being a dry tablet of an active substance composition which is less than 50% of water by weigh (Further in [0090] Pregner further discloses an alternative for design of tablet, which a solid, paste-like or liquid additional body surround by gel-form envelope, which the solid or paste-like would have less than 50% of the water by weight of a total product composition of the product), the product being a fast moving consumer good and home care product (tablet of laundry or dishwashing detergents are considered as fast moving consumer good and is considered for home care product).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister of Ausnit housing individual fast moving consumer good as taught by Pregner to provide individual housing for home care item that is individually seal and provide easy access for the user.
s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845).
As to claims 3-4, Ausnit further discloses that the chain of blister can be folded at the foldable region (links 5), but does not specifically disclose that the chain of blister packs are at an angle of 40o to 180o, inclusive, at the foldable region in the concertina fold before the empty of the product and the chain of blister packs are at an angle of 0 o to 25 o. inclusive, at the foldable region in the concertina fold after the use of the product.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister package of Ausnit so chain of blister packs are at an angle of 40o to 180o, inclusive, at the foldable region in the concertina fold before the use of the product and the chain of blister packs are at an angle of 0 o to 25 o. inclusive, at the foldable region in the concertina fold after the use of the product because the selection of the specific angled such as the angled as shown in Ausnit or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Haering et al (2013/0161230).
As to claims 6-7, Ausnit does not disclose the chain of blister packs are made of at least one of a biodegradable plastic or a recyclable plastic and wherein the blister pack has a backing are made of at least one of a biodegradable material or a recyclable material.  Nevertheless, Haering discloses a plurality of blister packs (Figure 3A and .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Pawio et al (6,527,138).
As to claim 17, Ausnit does not disclose the first fold line comprises a first line of weaknesses that is configured to facilitate separation of the second blister pack and the first blister pack; and the second fold line comprises a second line of weakness that is configured to facilitate separation of first blister pack and the third blister pack.  Nevertheless, Pawio discloses a blister chain with lines of weaknesses  between each of the blister pack and the lines of weaknesses is perforation (602) which configured to facilitate separation between the blister pack.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister of Ausnit perforation line at the line of weaknesses between each individual blister package as taught by Pawio so each of the blister package can be separate and use individually.
Response to Arguments
12/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument “ In applicant's invention empty blister packs are folded into a concertina fold wherein the cavities of the pack largely fit into each other. The purpose of applicant's invention is to keep the blister packs intact so they can be easily handled and disposed of and will take up minimal space if they are disposed of in a landfill. Ausnit on the other hand separates his trays which are filled. In addition, the Office has not established that Ausnit concerns blister packs”.  Such argument is not found persuasive.  According to Ausnit, the empty blister packs (Figure 2A and 2B) are folded into a concertina fold wherein the cavities of the pack largely fit into each other (Specifically Figure 2a and also shown in Figure 7, which the product is in concertina fold and the cavities of the pack largely fit into each other during storage).  Applicant further argues that “The purpose of applicant's invention is to keep the blister packs intact so they can be easily handled and disposed of and will take up minimal space if they are disposed of in a landfill”.  Which is a product (blister packs folded into a concertina fold) and process (later disposed of and take up minimal space if they are disposed of in a landfill).  Which the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and 
Furthermore, Ausnit’s invention in regarding to a linked trays with attached lid, but if the trays have no attached lids, a film can be used and sealed onto the side edges of the tray to closed the tray and protect the article store within the tray, which is in a form of a blister pack.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736